Citation Nr: 1620576	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  12-23 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
 
1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for lumbodorsal degenerative joint disease, status post discectomy.
 
2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for optic neuropathy.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bronchitis and as asthma.
 
4. Entitlement to service connection for lumbodorsal degenerative joint disease, status post discectomy.
 
5. Entitlement to service connection for optic neuropathy.
 
6. Entitlement to service connection for a respiratory disorder to include bronchitis and asthma.
 
7. Entitlement to service connection for a left knee disorder.
 
8. Entitlement to service connection for an acquired psychiatric condition, to include depression and posttraumatic stress disorder.
 
9. Entitlement to service connection for alcoholic cirrhosis of the liver, originally claimed as a liver condition, to include secondary to a psychiatric disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Kenneth LaVan, Attorney
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his wife
 
 
ATTORNEY FOR THE BOARD
 
A. Roggenkamp, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from May 1971 to June 1973, September 1973 to September 1977, and January 1979 to January 1993. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, July 2010, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and a June 2012 rating decision from the RO in Montgomery, Alabama.  All issues were certified to the Board by the RO in Montgomery, Alabama.
 
The Board has combined the claims of entitlement to service connection for depression and posttraumatic stress disorder into a single claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, any Manlincon issues that may have been raised in the record due to the lack of RO response to the Veteran's submission of an notice of disagreement for his claim of entitlement to service connection for posttraumatic stress disorder  are considered moot.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).
 
The Veteran testified at a videoconference hearing in August 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.
 
At his hearing, the Veteran and his representative waived his right to have the RO review newly submitted evidence.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
The issues of entitlement to service connection for lumbodorsal degenerative joint disease, optic neuropathy, a respiratory disorder to include bronchitis and asthma, a left knee disorder, an acquired psychiatric condition to include depression and posttraumatic stress disorder, and alcoholic cirrhosis of the liver are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. In an unappealed September 1999 rating  decision, service connection for lumbodorsal degenerative joint disease was denied.

2. New evidence received since the September 1999 rating decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for lumbodorsal degenerative joint disease.
 
3. In an unappealed May 2004 rating  decision, a petition to reopen a claim for service connection for optic neuropathy was denied.

4. New evidence received since the May 2004 rating decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for optic neuropathy.
 
5. In an unappealed June 2000 rating  decision service connection for bronchitis was denied.

6. New evidence received since the June 2000 rating decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for bronchitis.
 
 
CONCLUSIONS OF LAW
 
1. The September 1999 rating  decision denying entitlement to service connection for lumbodorsal degenerative joint disease  is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 
 
2. New and material evidence has been received since the  September 1999 rating decision, and the claim of entitlement to service connection for lumbodorsal degenerative joint disease is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3. The May 2004 rating decision denying a petition to reopen a claim of entitlement to service connection for optic neuropathy is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103. 
 
4. New and material evidence has been received since the May 2004 rating decision, and the claim of entitlement to service connection for optic neuropathy is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
5. The June 2000 rating  decision denying entitlement to service connection for bronchitis is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.
 
6. New and material evidence has been received since the June 2000 rating decision, and the claim of entitlement to service connection for bronchitis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Under 38 U.S.C.A. § 7105, appellate review of a rating decision will be initiated by a notice of disagreement filed within one year from the date of mailing of notice of the result of initial review or determination, and completed by a substantive appeal after a statement of the case is furnished as prescribed in this statute.  Such notice, and appeals, must be in writing and be filed with the activity which entered the determination with which disagreement is expressed.  The claimant will be afforded a period of sixty days from the date the statement of the case is mailed to file the formal appeal.

In a September 1999 rating decision VA denied entitlement to service connection for lumbodorsal degenerative joint disease and optic atrophy on the basis that there was no nexus between these disorders and the appellant's active duty service.  Thereafter, the Veteran did not perfect a timely appeal or submit new and material evidence relating to either claim of within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Accordingly, the September 1999 rating decision is final.  38 U.S.C.A. § 7105.

In a May 2004 rating decision VA declined to reopen the issue of entitlement to service connection for optic neuropathy, because the evidence submitted was not new and material.  Thereafter, the Veteran did not perfect a timely appeal or submit new and material evidence relating to  either claim of within one year of its promulgation.  Accordingly, the May 2004 rating decision is final.  Id. 
 
In a June 2000 rating decision VA denied entitlement to service connection for bronchitis on the basis that there was no permanent residual or chronic disability demonstrated.  Once again the Veteran did not perfect a timely appeal or submit new and material evidence relating to  either claim of within one year of its promulgation.  Accordingly, the June 2000 rating decision is final.  Id. 
 
The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  Id.  The Board may review a claim again if the appellant submits new and material evidence.  38 U.S.C.A. § 5108.
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
 
In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).
 
With regard to the Veteran's back disorder at his August 2015 hearing, the appellant testified that he has had continuous back pain postservice until his accident at work in 1995.  This evidence is new, because there was no lay or other evidence addressing potential continuity of symptoms considered in the September 1999 rating decision.  The evidence is material, because the Veteran's original rating decision noted back problems in his service treatment records, but found that back pain to be acute and transitory.  Therefore, because the Veteran's allegation that his back pain continued throughout service must be accepted as true for the limited purpose of determining whether the claim should be reopened, and because it relates to an unestablished fact necessary to substantiate the claim, the claim is reopened.
 
With regard to the Veteran's eye disorder, a May 2004 rating decision declined to reopen the claim for service found no treatment for optic neuropathy or evidence of incurrence or aggravation of the condition in service.  Significantly, a letter from a private treating physician, drafted in May 1998 but not received by the VA until December 2010, noted that while the Veteran's eye condition was likely Leber's hereditary optic neuropathy, there "must be some environmental factors" that triggered the disorder.  This information is new, because it was not available to be considered by the RO in either original rating decision, and it is material, because it speaks to the unestablished fact that environmental factors, potentially some from service, may have contributed to the Veteran's otherwise hereditary condition.

With regard to bronchitis, the Veteran's original claim was denied due to a lack of current diagnosis.  However, in a March 2015 VA treatment record, it was noted that the Veteran was treated for bronchitis approximately a month prior.  While it is not clear whether this particular bout of bronchitis was acute or part of a continual condition, it raises the reasonable possibility of a current disability.  Additionally, at his August 2015 hearing, the Veteran testified that he was given a machine by his doctor to treat his ongoing respiratory symptoms.
 
Therefore, as new and material evidence has been submitted each of the claims is reopened.  
 
 

ORDER
 
New and material evidence has been presented to reopen the claim of entitlement to service connection for lumbodorsal degenerative joint disease.
 
New and material evidence has been presented to reopen the claim of entitlement to service connection for optic neuropathy.
 
New and material evidence has been presented to reopen the claim of entitlement to service connection for bronchitis.
 
 
REMAND
 
A review of the record shows that the Veteran never received a VA examination that specifically addressed the etiology of any diagnosed lumbar, respiratory or acquired psychiatric disorder, to specifically include the relationship between these disorders and the claimant's active duty service.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
 
With regards to his back disorder the Veteran has evidence of a current disability, and his service treatment records note complaints of back pain in service.  His lay statements arguably show a continuity of symptoms since service and before his workplace accident in 1995, but there is insufficient medical evidence for the VA to make a decision on the claim.
 
With regards to the claim of entitlement to service connection for a respiratory disorder, to include bronchitis and asthma, there is evidence that the Veteran may have a current disability, and there is evidence in his service treatment records that the appellant was diagnosed with bronchitis several times in service.  The Board must establish whether the Veteran had a chronic respiratory disorder  at any point within the appeal period, and if so, whether the disorder is related to service.  There is insufficient medical evidence in the record to make that determination.
 
With regard to the Veteran's claimed acquired psychiatric disability there is evidence of a current disability, and lay evidence from the appellant  regarding incidents in service that may have caused an acquired psychiatric disorder, however, there is no sufficient medical evidence of record linking the two.
 
Therefore, VA examinations are necessary for all three claims.
 
A VA examination is also necessary to address the etiology of the Veteran's optic neuropathy.  The Veteran's is diagnosed as suffering from Leber's hereditary optic neuropathy.  Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Where, however, during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VAOPGCPREC 82-90 (July 18, 1990),  56 Fed. Reg. 45,711 (1990).  

VA General Counsel's opinion also notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390, 397 (2009).  A congenital or developmental "defect," on the other hand under 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.  An inquiry is necessary to determine whether the Veteran's disability is a congenital disease or defect, and whether any incidents of his service have contributed to his current condition.
 
At the Veteran's hearing, he indicated that there was no current evidence of record indicating a left knee condition, but that his primary care physician would have evidence of a current diagnosis.  The Board remands this claim in order to obtain those medical records.
 
Finally, the Veteran alleges that  cirrhosis is secondary to his psychiatric disorder.  An alcohol or drug abuse disability acquired secondary to, or as a symptom of, a service-connected disability can be service-connected for compensation.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A veteran, however,  must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381. In addition, 38 U.S.C.A. § 1110  permits a veteran to receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Id.   

Compensation is precluded (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376.  Because the Veteran's claim of entitlement to service connection for alcoholic cirrhosis is dependent on his claim of entitlement to service connection for an acquired psychiatric disorder, the issues are inextricably intertwined and the issue of service connection for cirrhosis must be remanded in order for the claim for service connection for the acquired psychiatric condition to be properly adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
 
Accordingly, the case is REMANDED for the following action:
 
1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records by Dr. I., the Veteran's primary care physician.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his left knee disorder.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.
 
All attempts to obtain this information, as well as any negative response, should be documented in the claims folder.  If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.
 
2. Thereafter the AOJ should schedule the Veteran for a VA examination by a physician to address the etiology of any diagnosed back disorder to include lumbodorsal degenerative joint disease.  The examiner must be provided access to the Veteran's claims folder as well as access to any pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  Following that review the examiner must prepare an opinion addressing whether it is at least as likely as not that any diagnosed low back disorder to include lumbodorsal degenerative joint disease began during active service or is related to any incident of service.  The examiner must specifically discuss the Veteran's lay statements regarding the etiology of his condition.  
 
The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.
 
If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
The physician is advised that the Veteran as a lay person is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  If there is a medical basis to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
3. The AOJ should schedule the Veteran for a VA examination by a physician to address the etiology of any diagnosed respiratory disorder, to include bronchitis and asthma.  The examiner must be provided access to the Veteran's claims folder as well as access to any pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  
 
Following that review the physician must address whether 1) the Veteran has a current respiratory disorder or has had such a disability since the appellant filed his claim; and 2) it is at least as likely as not that any diagnosed respiratory disorder  began during active service or is related to any incident of service.  The examiner must specifically discuss the Veteran's lay statements regarding the etiology of his disability.
 
The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.
 
If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
The physician is advised that the Veteran as a lay person is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  If there is a medical basis to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
4. The AOJ should schedule the Veteran for a VA examination by a psychiatrist  to address the etiology of any diagnosed psychiatric disorder.  The psychiatrist  must be provided access to the Veteran's claims folder as well as access to any pertinent files in Virtual VA and/or VBMS.  The psychiatrist  must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  Following that review the examiner must prepare an opinion identifying all acquired psychiatric conditions with which the Veteran can be diagnosed including, if appropriate, depression and posttraumatic stress disorder.  For each diagnosed psychiatric disorder the examiner must opine whether it is at least as likely as not that the disorder began during active service or is related to any incident of service.  The examiner must specifically discuss the Veteran's lay statements regarding the etiology of his condition.

If the psychiatrist finds that at least one psychiatric disorder is related to service, she/he must also opine whether the appellant's history of alcohol abuse was caused or permanently aggravated by that psychiatric disorder.
 
The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.
 
If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
The physician is advised that the Veteran as a lay person is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  If there is a medical basis to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
5. The AOJ should schedule the Veteran for a VA examination by an ophthalmologist to address the etiology of claimant's optic neuropathy.  The ophthalmologist must be provided access to the Veteran's claims folder as well as access to any pertinent files in Virtual VA and/or VBMS.  The ophthalmologist must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  
 
Following that review, the ophthalmologist must prepare an opinion addressing the following:
 
a) Is the appellant's optic neuropathy the result of a congenital defect?  For the purposes of the opinion the ophthalmologist should note that VA defines a congenital or developmental defect as a normally static disorder which is incapable of improvement or deterioration.

b)  If the appellant's optic neuropathy is not the result of a congenital defect, is it at least as likely as not  that the disability had onset in service or was caused or permanently aggravated by the Veteran's active military service? 

c)  If optic neuropathy is due to a congenital defect, and not due to a disease, the ophthalmologist is  to opine whether it is at least as likely as not that the Veteran suffered a superimposed injury or disease to the eyes in service which resulted in additional disability.
 
The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.
 
If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
The ophthalmologist is advised that the Veteran as a lay person is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  The ophthalmologist is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  If there is a medical basis to doubt the history provided by the Veteran, the ophthalmologist should provide a fully reasoned explanation.
 
6. The Veteran is hereby notified that it is his responsibility to report for all examinations and to cooperate in the development of his claims.  The consequences for failing to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether the postal service returned any notice as undeliverable.
 
7. After the requested development has been completed, the AOJ should review the examination reports to ensure that they are  in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any way, the AOJ must implement corrective procedures at once. 
 
8. After completing its review, the AOJ must readjudicate the Veteran's claims, including the claim of entitlement to service connection for cirrhosis secondary to an acquired psychiatric condition.  If the AOJ does not grant all of the benefits sought it must provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before returning the file to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


